Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a maintenance apparatus comprising: a coupling member (51) which is designed in order to sealingly couple the liquid reservoir (54) and the gas reservoir (53) to one another in such a way that, during use: if the volume of one of the liquid reservoir (54) and the gas reservoir (53) increases, the volume of the other of the liquid reservoir and the gas reservoir decreases, a pressure of the gas in the gas reservoir (53) provides a spring action to the pressurized liquid in the liquid reservoir (54) via the coupling member (51), and the coupling member (41) causes a pressure difference between the pressure in the liquid reservoir (54) and the pressure in the gas reservoir (53), wherein the maintenance apparatus (1) is configured to allow an exchange to occur during operation of, on the one hand, liquid between the liquid reservoir (54) and the interior space (23) of the shock absorber (2) and, on the other hand, simultaneously, of gas between the gas reservoir (53) and the interior space (23) of the shock absorber, in order to bring the partial volume occupied by the gas to a pre-determined reference level as a result of the exchange, wherein the maintenance apparatus (1) further comprises: comprising control means (90) comprising input means (92) which are configured to receive a signal, originating from detection means (67, 77) connected to the shock absorber (2) during operation, which varies in dependence on the partial volume occupied by the gas, wherein the control means are configured to determine from that signal that the partial volume occupied by the gas reaches the reference level as a result of the exchange and to subsequently emit a signal, using output means (93) of the control means, in order to bring the partial volume of the volume of the interior space (23) of the shock absorber (2) respectively occupied by the gas and the liquid to the target level on the basis of said signal.

Horiuchi et al. (JPH11171097A) in view of Koepler et al. (US 4252012), Fazeli et al. (EP3006769A1), Martin et al. (US 9618075), Ralph (US 5148896), Jones et al. (US 3889904), and Patterson (US 2955625) teaches a similar maintenance apparatus as the claimed invention.
However, Horiuchi et al. (JPH11171097A) in view of Koepler et al. (US 4252012), Fazeli et al. (EP3006769A1), Martin et al. (US 9618075), Ralph (US 5148896), Jones et al. (US 3889904), and Patterson (US 2955625) lacks connecting the interior space of the shock absorber to a liquid reservoir to allow the flow of liquid and connecting the interior space of the shock absorber to a gas reservoir to allow the flow of gas, allowing an exchange to occur, on the one hand of liquid between the liquid reservoir and the interior space of the shock absorber, and on 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647